United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-25
Issued: July 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through his attorney, filed a timely appeal from a
September 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
granting him a schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.2
ISSUE
The issue is whether appellant has more than a five percent permanent impairment of the
right upper extremity, for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

In a decision dated May 18, 2010, OWCP denied modification of an October 2, 2008 decision terminating
appellant’s compensation benefits. Appellant has not appealed this decision and it is not before the Board at this
time. See 20 C.F.R. § 501.3(a); N.M., 58 ECAB 273 (2007).

FACTUAL HISTORY
On January 8, 2007 appellant, then a 54-year-old clerk, filed an occupational disease
claim alleging that he sustained a right wrist condition causally related to factors of his federal
employment. OWCP accepted the claim for right carpal tunnel syndrome.3 On September 18,
2007 appellant underwent a right median nerve decompression, transverse carpal ligament
release and median nerve neurolysis. OWCP accepted that he sustained a recurrence of
disability on September 18, 2007 and paid him wage-loss compensation. Appellant returned to
modified employment on January 7, 2008.
In an impairment evaluation dated July 21, 2008, Dr. David Weiss, an osteopath,
determined that appellant had 31 percent right upper extremity impairment due to a sensory
deficit of the right median nerve. He applied the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides) in reaching his impairment
rating. On September 20, 2008 appellant filed a claim for a schedule award.
On October 26, 2008 OWCP’s medical adviser questioned Dr. Weiss’ sensory deficit
finding and recommended a referee examination.4 OWCP determined that a conflict in medical
opinion arose between Dr. Weiss and OWCP’s medical adviser regarding whether appellant had
an employment-related permanent impairment. It referred him to Dr. Evangelos Megariotis, a
Board-certified orthopedic surgeon, for an impartial medical examination. In a January 12, 2009
evaluation, Dr. Megariotis opined that appellant had “no physically discernible impairments or
disabilities of the right hand or upper extremity function and has reached maximum attainable
medial and surgical benefits.” On March 25, 2009 OWCP’s medical adviser concurred with
Dr. Megariotis’ finding that appellant had no impairment.
By letter dated September 25, 2009, OWCP requested that appellant submit an
impairment evaluation in accordance with the sixth edition of the A.M.A., Guides. On June 4,
2010 Dr. Weiss applied the sixth edition of the A.M.A., Guides to the findings from his July 21,
2008 report. He noted that a February 8, 2007 electromyogram and nerve conduction study
showed motor latency of the right median nerve and loss of sensation. Dr. Weiss discussed
appellant’s complaints of pain and stiffness of the right wrist and difficulty grasping objects. He
found a positive Phalen’s test and diminished sensibility to light touch over the median nerve.
Dr. Weiss determined that the applicable diagnosis was entrapment neuropathy of the right
median nerve at the wrist under Table 15-23 on page 449 of the A.M.A., Guides. He applied a
grade modifier of 1 for test findings, a grade modifier of 3 for history and a grade modifier of 2
for decreased sensation on physical examination, to find an average grade modifier of 2, which
yielded a default impairment value of five. Dr. Weiss found that the QuickDASH (Disabilities of
3

By decision dated March 5, 2007, OWCP denied appellant’s claim after finding that the medical evidence was
insufficient to establish that he sustained an employment-related condition. On August 22, 2007 it vacated the
March 5, 2007 decision and accepted the claim for right carpal tunnel syndrome.
4

By decision dated October 2, 2008, OWCP terminated appellant’s compensation and authorization for medical
treatment effective that date. On October 7, 2008 appellant’s attorney requested a telephone hearing. In a decision
dated April 21, 2009, OWCP’s hearing representative affirmed the October 2, 2008 decision. By decision dated
January 29, 2010, OWCP denied appellant’s request for reconsideration as it was insufficient to warrant reopening
the case for further merit review. By decision dated May 18, 2010, OWCP denied modification.

2

the Arm, Shoulder and Hand) score was 45 and thus did not alter the default impairment value of
five. He concluded that appellant had a right upper extremity impairment of five percent.
On August 3, 2010 OWCP’s medical adviser reviewed Dr. Weiss’ June 4, 2010 report
and concurred with his findings.
By decision dated September 8, 2010, OWCP granted appellant a schedule award for a
five percent permanent impairment of the right upper extremity. The period of the award ran for
15.6 weeks from July 21 to November 7, 2008.
On appeal, appellant’s attorney argues that on September 18, 2008 he submitted
Dr. Weiss’ July 21, 2008 report finding a 31 percent impairment of the right arm but that OWCP
did not timely issue a schedule award. He requests that OWCP grant appellant a schedule award
for a 31 percent impairment.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.9 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.10

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

See A.M.A., Guides 449, Table 15-23.

10

Id.; see also S.H., Docket No. 10-1867 (issued April 20, 2011).

3

ANALYSIS
OWCP accepted that appellant sustained right carpal tunnel syndrome due to factors of
his federal employment. On September 18, 2007 appellant underwent a right carpal tunnel
release. In a July 21, 2008 impairment evaluation, Dr. Weiss found that appellant had a 31
percent impairment of the right upper extremity under the fifth edition of the A.M.A., Guides.
OWCP’s medical adviser disagreed with Dr. Weiss’ opinion. OWCP referred appellant to
Dr. Megariotis to resolve the conflict in medical opinion. On January 12, 2009 Dr. Mergariotis
found that appellant had no impairment of the right upper extremity.
On June 4, 2010 Dr. Weiss submitted a revised impairment evaluation based on the sixth
edition of the A.M.A., Guides. He discussed appellant’s preoperative diagnostic studies finding
motor and sensory latencies. On examination Dr. Weiss found a positive Phalen’s test on
examination and decreased sensation over the median nerve. He evaluated appellant’s right arm
under Table 15-23, relevant to determining impairments due to entrapment/compression
neuropathy. Dr. Weiss applied a grade modifier of 1 for test findings, a grade modifier of 3 for
history and a grade modifier of 2 for decreased sensation on physical examination. He averaged
these grade modifiers to find a value of two, which yielded a default value of five percent.
Dr. Weiss determined that the results of the QuickDASH score of 45 did not change the default
value and concluded that appellant had a five percent permanent impairment of the right upper
extremity. On August 3, 2010 OWCP’s medical adviser concurred with Dr. Weiss’ rating. The
Board finds that there is no evidence conforming to the sixth edition of the A.M.A., Guides
establishing greater right upper extremity impairment.
On appeal, counsel argued that appellant should have received a schedule award based on
Dr. Weiss’ impairment calculations using the fifth edition of the A.M.A., Guides. He asserts that
the delay by OWCP in issuing a schedule award decision resulting in appellant’s impairment
being rated under the sixth edition of the A.M.A., Guides. However, OWCP issued its schedule
award decision on September 8, 2010, after May 1, 2009, the effective date of the sixth edition of
the A.M.A., Guides.
In Harry D. Butler,11 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.12 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.13 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
11

43 ECAB 859 (1992).

12

Id. at 866.

13

FECA Bulletin No. 09-03 (issued March 15, 2009). FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

4

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a five percent permanent impairment of
the right upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

